  8:19-cr-00142-RFR-SMB Doc # 58 Filed: 09/15/21 Page 1 of 1 - Page ID # 236




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                8:19CR142

       v.
                                                                ORDER
DEVON TAYLOR HOBBS,

                     Defendant.


       This matter is before the Court on defendant Devon Taylor Hobbs (“Hobbs”) pro se
Motion for Sentence Reduction under 18 U.S.C. § 3582(c)(1)(A) (Filing No. 57). The
motion seeks relief on the same basis that Hobbs previously sought (Filing Nos. 53 and
55). The Court denies the current motion for the same reasons set forth in its previous
rulings (Filing Nos. 54 and 56).

       IT IS SO ORDERED.

       Dated this 15th day of September 2021.

                                                BY THE COURT:



                                                Robert F. Rossiter, Jr.
                                                Chief United States District Judge
